 


109 HR 3503 IH: E-Mail Privacy Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3503 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Cannon (for himself and Mr. Inslee) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure privacy for e-mail communications. 
 
 
1.Short titleThis Act may be cited as the E-Mail Privacy Act of 2005. 
2.Clarification of the definition of interceptSection 2510(4) of title 18, United States Code, is amended by striking through the use of any electronic, mechanical, or other device. and inserting contemporaneous with transit, or on an ongoing basis during transit, through the use of any electronic, mechanical, or other device or process, notwithstanding that the communication may simultaneously be in electronic storage;. 
 
